TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 30, 2014



                                       NO. 03-12-00295-CV


                                   Cynthia A. Smith, Appellant

                                                  v.

                                     City of Austin, Appellee




            APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on April 26, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.